Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
November 5, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00650-CV

         AMERICAN TITLE COMPANY OF HOUSTON, Appellant

                                         V.

                     WILBANKS & WILBANKS, Appellee

                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-50292


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed May 14, 2018. On October 29, 2019,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.